


Exhibit 10(c)24
RETENTION AWARD AGREEMENT


THIS RETENTION AWARD AGREEMENT (Agreement) made and entered into by and between
SOUTHERN NUCLEAR OPERATING COMPANY, INC. (Company) and JOSEPH A. MILLER
(Employee), shall be effective as of January 1, 2013 (Effective Date).
W I T N E S S E T H:


WHEREAS, the Company wishes to encourage Employee to continue employment with
the Company for a three-year term and to provide Employee with a retention award
for service he will provide to the Company; and


WHEREAS, this Agreement will be treated as Awards under the Southern Company
Omnibus Incentive Compensation Plan as it may be amended from time to time
(Omnibus Plan).


NOW, THEREFORE, in consideration of the premises, and the agreement of the
parties set forth in the Agreement, the parties hereby agree as follows:


1.    Award Amounts.     Employee is awarded under this Agreement the number of
Cash-Based Awards (CBA) and Restricted Stock Units (RSU) valued at SIX HUNDRED
FOURTY FOUR THOUSAND NINE HUNDRED SIX AND 00/100 DOLLARS ($644,906.00) as of the
Effective Date. RSUs shall be valued at the closing Common Stock price on the
Effective Date or the most recent prior market date. Employee shall become
vested in the Awards, provided Employee is actively employed with the Company or
an affiliate of the Company on the applicable Vesting Dates set forth below:


Amount
 
Vesting Date
20% of Award Amount ($128,981.20) (CBA)
 
December 31, 2013
20% of Award Amount ($128,981.20) (CBA)
 
December 31, 2014
60% of Award Amount ($386,943.60) (RSU)
 
December 31, 2015



The Awards under this Paragraph 1 are awards under the terms of the Omnibus
Plan. The deemed dividends associated with the RSUs shall be credited and
treated as reinvested in additional RSUs until such Award is paid in accordance
with Paragraph 2.


2.    Timing and Form of Payment of Award Amounts.
(a)    Generally. Unless modified by the provisions set forth in Paragraphs 2(b)
through 2(f), the vested amount shall be paid in cash (CBAs) or shares of Common
Stock (RSUs) to Employee in a lump sum within 30 days following the applicable
Vesting Date (Scheduled Payment Date).
    
(b)    Death. If Employee dies while in active service prior to the final
Vesting Date, notwithstanding anything to the contrary in the Agreement,
Employee shall be treated as fully vested in any unvested Awards set forth in
Paragraph 1. The amount(s) vested under this

1

--------------------------------------------------------------------------------




Paragraph 2(b) shall be paid on the earlier of (i) the Scheduled Payment Date or
(ii) within thirty (30) days following the Employee's date of death. Employee
shall designate his beneficiary(ies) in the beneficiary designation form set
forth in Exhibit 1 to the Agreement.


(c)    Disability. If Employee separates from service on account of becoming
totally disabled as defined under the Company's long term disability plan prior
to the final Vesting Date, notwithstanding anything to the contrary in the
Agreement, Employee shall be treated as fully vested in the unvested Awards set
forth in Paragraph 1. The amount(s) vested under this Paragraph 2(c) shall be
paid on the earlier of (i) the Scheduled Payment Date or (ii) within 30 days
following the date Employee separates from service on account of disability.
    
(d)     Transfer of Employment to a Southern Company Subsidiary or Affiliate. In
the event that Employee's employment by the Company is terminated and Employee
shall become immediately re-employed by a subsidiary or an affiliate of Southern
Company, the Company may assign this Agreement to such subsidiary or affiliate
if agreed to by such entity, and such assignee shall become the "Company" for
all purposes hereunder. If such subsidiary or affiliate does not agree to accept
such assignment, Employee shall be treated as if he remained employed by
Southern Nuclear Operating Company, Inc. for any period of time he was employed
by an affiliate of the Company.


(f)    Delaying Payment. Notwithstanding the foregoing, if Employee is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, (the “Code”) as of the date of his separation from
service, then payment of any amounts under the Agreement payable under Section
2(c) shall be deferred for six (6) months after the date of his separation from
service to the extent required by Section 409A of the Code.


3.    Amendment and/or Termination of the Agreement. The Agreement terminates
when all amounts have been paid or forfeited. Notwithstanding the preceding
sentence, the Employee and the Company may mutually agree to amend or terminate
the Agreement prior to the end of the three-year term only by written agreement
signed by each party.


4.    Confidentiality. Employee represents and agrees that he will keep all
terms and provisions of the Agreement confidential, except for possible
disclosures to his legal and financial advisors and his spouse or to the extent
required by law, and Employee further agrees that he will not disclose the
terms, provisions or information contained in or concerning the Agreement to
anyone other than those persons named above, including, but not limited to, any
past, present or prospective employee or applicant for employment with the
Company or any affiliate of the Company. The Agreement is not intended in any
way to proscribe Employee's right and ability to provide information to any
federal, state or local government in the lawful exercise of such governments'
governmental functions.


5.    Assignability. Neither Employee, his estate, his beneficiaries nor his
legal representatives shall have any rights to commute, sell, assign, transfer
or otherwise convey the right to receive any payments hereunder, which payments
and the rights thereto are expressly

2

--------------------------------------------------------------------------------






declared to be nonassignable and nontransferable. Any attempt to assign or
transfer the right to payments under the Agreement shall be void and have no
effect.


6.    Unsecured General Creditor. The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under the
Agreement, and such obligations shall be paid solely from the general assets of
the Company. Notwithstanding that Employee may be entitled to receive payments
under the terms and conditions of the Agreement, the assets from which such
amounts may be paid shall at all times be subject to the claims of the Company's
creditors.


7.    No Effect on Other Arrangements. It is expressly understood and agreed
that any payments made in accordance with the Agreement are in addition to any
other benefits or compensation to which Employee may be entitled or for which he
may be eligible, whether funded or unfunded, by reason of his employment with
the Company.


8.     Tax Withholding and Implications. There shall be deducted from the
amounts paid under Paragraph 2 the amount of any tax required by any
governmental authority to be withheld and paid over by the Company to such
governmental authority for the account of Employee. For amounts paid in shares
of Common Stock, there shall be deducted from the Vested Awards the number of
shares of Common Stock necessary to cover the amount of tax required to be
withheld from the Employee. The Company makes no representations or guarantees
regarding the tax implications of the Agreement and advises Employee to consult
with his attorney and/or tax adviser regarding the tax implications of the
Agreement.


9.    Compensation. Any compensation paid to Employee pursuant to the Agreement
shall not be considered "compensation" as the term is defined in The Southern
Company Employee Savings Plan, or "earnings" that is defined in The Southern
Company Pension Plan. Payments to Employee shall not be considered wages, salary
or compensation under any other Company-sponsored employee benefit or
compensation plan or program, unless the explicit terms of such plan or program
provide otherwise.


10.    No Guarantee of Employment. No provision of the Agreement shall be
construed to affect in any manner the existing rights of the Company to suspend,
terminate, alter or modify, whether or not for cause, the Employee's employment
relationship with the Company.


11.    Governing Law. The Agreement, and all rights under it, shall be governed
by and construed in accordance with the laws of the State of Alabama, without
giving effect to principles of conflicts of laws.


12.    Section 409A. The parties agree that the terms and provisions of this
Agreement will be construed and interpreted to the maximum extent permitted in
order to comply with Section 409A of the Code, and the regulations promulgated
thereunder. Neither the Employee nor the Company may accelerate any deferred
payment under this Agreement, except in compliance with Section 409A of the
Code.

3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Agreement has been executed by the parties first listed
above, this 7th day of November 2012.






 
“COMPANY”
 
SOUTHERN NUCLEAR OPERATING COMPANY, INC.
 
 
 
By: /s/Stephen E. Kuczynski
 
Its: Chairman, President and CEO
 
 
 
“EMPLOYEE”
 
JOSEPH A. MILLER
 
 
 
/s/J. A. Miller




4

--------------------------------------------------------------------------------






RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT
EXHIBIT 1
BENEFICIARY DESIGNATION


Beneficiary


 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
Percentage



In the event that all or some beneficiaries designated above are not living at
the time payment should be made, I designate the following contingent
beneficiaries to be paid such amounts:
Contingent Beneficiary


 
 
 
 
 
Name
 
Relationship
 
Percentage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
Relationship
 
Percentage



Any amounts not paid to the contingent beneficiary(ies) shall be paid to the
Employee's estate.



5